The rule is, where an injunction hath been obtained, and dissolved on hearing the answer of the defendant, and the plaintiff retains the bill, if he takes no steps towards preparing his cause for hearing in two terms after, the bill shall be dismissed for want of prosecution. In the present case, two terms have intervened since the dissolution of the injunction, and the complainant hath taken no steps by referring the cause, taking depositions, or otherwise, and therefore must be dismissed.
It was dismissed accordingly.
See Anonymous, ante, 162; Anonymous, post, 451; Dawson v. __________3 N.C. 296.